Citation Nr: 0602471	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  02-15 887	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUE

Entitlement to waiver or recovery of an overpayment of 
pension benefits in the calculated amount of $14,783. 

(The issue of entitlement to a compensable disability rating 
for bilateral hearing loss will be addressed in a separate 
decision.) 


REPRESENTATION

Appellant represented by:	Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from September 1966 to 
January 1968.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a November 2001 
decision of the Committee on Waivers (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which determined that waiver of 
recovery of an overpayment of pension benefits was precluded 
by the veteran's bad faith.  An April 2004 Board decision 
found that waiver of recovery of these benefits was not 
precluded by bad faith, and remanded the case to the RO to 
adjudicate the issue of whether the recovery of the 
indebtedness in question would be against equity and good 
conscience, in accordance with the provisions of 38 C.F.R. § 
1.965(a) (2004).  This adjudication has been accomplished by 
the RO, and the case is now ready for appellate review of 
that issue.  
 

FINDINGS OF FACT

1.  In August 1997, the RO granted the veteran pension 
benefits based on the veteran having no income; a September 
1997 letter informed him of this award and notified the 
veteran that his rate of pension rate was dependent on his 
income and that it was his responsibility to notify the RO if 
his income had changed; additional letters from VA notified 
the veteran of his responsibility to report changes in 
income.  

2.  On VA Form 21-0516 dated in December 1999, the veteran 
reported receipt of $750.50 social security benefits per 
month; a January 28, 2000, letter informed the veteran that 
as a result of the reported additional income, his pension 
award would be reduced effective from February 1, 1997, and 
that this would result in an overpayment of pension benefits 
which had been provided to him.  This letter also advised the 
veteran to submit a copy of his latest social security award 
letter.   

3.  A January 31, 2000, letter informed him that due to the 
change in income represented by his receipt of Social 
Security income, the pension award was reduced to $212.00 
effective from February 1, 2000.  

4.  An August 2000 letter informed the veteran that due to 
information from the Social Security Administration (SSA) 
that indicated the veteran was in receipt of social security 
benefits when he received his initial pension benefits, and 
because  his award of pension was based on his having no 
reported income, his pension benefit had to be amended, which 
would result in an overpayment in his VA account.    

5.  By letter dated in September 2000 from the VA Debt 
Management Center, the veteran was advised that he owed the 
VA $25,974.00 and of his procedural and appellate rights, 
including the right to request a waiver of recovery of his 
debt.  

6.  The RO contacted the SSA in February 2001 and determined 
that the veteran was in receipt of previously undisclosed 
retroactive payments of social security benefits, with his 
initial award of social security benefits being $3,196.50 
effective from June 1, 1998.  Based on this information, the 
veteran's overpayment of pension benefits was recalculated as 
$14,783. 

7.  A Financial Status Report submitted in November 2004 
showed the monthly  family income ($1,507) to exceed monthly 
family expenses ($1,419) by $88.   

8.  The veteran was free from fraud, misrepresentation or bad 
faith in the creation of the overpayment in question. 

9.  The veteran was at fault in the creation of the 
overpayment in question by failing to submit timely and 
complete information as to receipt of his social security 
benefits despite being notified of his duty to do so.  

10.  The failure of the Government to insist upon its right 
to repayment of the assessed overpayment would result in 
unjust enrichment of the veteran, inasmuch as he accepted 
benefits to which he was not entitled.

11.  Repayment of the debt would not deprive the veteran of 
the basic necessities of life, or otherwise defeat the 
purpose of the VA pension program.


CONCLUSION OF LAW

The veteran was free from fraud, misrepresentation, and bad 
faith in the creation of the overpayment; however, recovery 
of the overpayment of VA pension benefits in the amount of 
$14,783 would not be against the principles of equity and 
good conscience.  Thus, recovery of the overpayment is not 
waived.  38 U.S.C.A. § 5302 (West  2002); 38 C.F.R. §§ 1.963, 
1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002) and implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.316(a).  
However, the United States Court of Appeals for Veterans 
Claims has held that the VCAA is not applicable to cases 
involving waiver of indebtedness.  See Barger v. Principi, 16 
Vet. App. 132 (2002).  Therefore, the Board will proceed with 
consideration of the appeal.

Those entitled to pension must notify VA of any material 
change or expected change in income which would affect 
entitlement to receive, or the rate of, the benefit being 
paid.  The notice must be made when the recipient acquires 
knowledge that he will begin to receive additional income.  
38 C.F.R. § 3.660(a)(1).

In August 1997, the RO granted the veteran pension benefits 
based on the veteran reporting that he had no income.  A 
September 1997 letter informed him of this award and notified 
him that his rate of pension rate was dependent on his income 
and that it was his responsibility to inform the RO if his 
income had changed.  Additional letters from VA, including 
those informing him of cost of living adjustments to his 
pension award, notified the veteran of his responsibility to 
report changes in income.  

On VA Form 21-0516 dated in December 1999, the veteran 
reported receipt of $750.50 per month of social security 
benefits.  A  January 28, 2000, letter informed the veteran 
that as a result of the reported additional income, his 
pension award would be reduced effective from February 1, 
1997, and that this would result in an overpayment of pension 
benefits which had been provided to him.  This letter also 
advised the veteran to submit a copy of his latest social 
security award letter.  A January 31, 2000, letter informed 
the veteran that due to the change in income represented by 
his receipt of social security income, the pension award was 
reduced to $212.00 effective from February 1, 2000.  

An August 2000 letter informed the veteran that due to 
information from the Social Security Administration (SSA) 
that indicated the veteran was in receipt of social security 
benefits when he received his initial pension benefits, and 
that his award of pension was based on his having no reported 
income, his pension benefit had to be amended, which would 
result in an overpayment in his VA account.  By letter dated 
in September 2000 from the VA Debt Management Center, the 
veteran was advised that he owed the VA $25,974.00 and of his 
procedural and appellate rights, including the right to 
request a waiver of recovery of his debt.  The RO contacted 
the SSA in February 2001 and determined that the veteran was 
in receipt of retroactive payments of social security 
benefits previously undisclosed, with his initial award of 
social security benefits being $3,196.50 effective from June 
1, 1998.  Based on this information, the veteran's 
overpayment of pension benefits was recalculated as $14,783. 

The veteran has requested waiver of the overpayment in 
question, essentially on the basis that he thought he had 
properly informed VA, "as an entity," of his receipt of 
social security benefits, when he told officials at a VA 
medical center in Atlanta of his receipt of social security 
benefits.   See November 19, 2003, hearing transcript).  The 
veteran has contended in sworn testimony that it was his 
belief that by supplying the information as to his social 
security award to VA medical center personnel, this 
information would be forwarded to the proper officials at the 
RO managing his pension award, as such information would be 
easily "cross-checked" by a computer.  See id.  As such, 
the veteran contends that he did everything he was "supposed 
to do" in connection with reporting his social security 
award, and that collection of the overpayment would result in 
undue financial hardship to his family.  See VA Form 9 
received in September 2002.  

The Committee issued a decision to which the veteran was 
notified in November 2001 which found that the actions of the 
veteran, in not specifically informing the VA of the date he 
began receiving social security payments or of the 
retroactive payments of social security benefits, represented 
bad faith.  As indicated in the Introduction, the Board, 
after an independent review of the record, found in its April 
2004 decision that the veteran did not engage in fraud, 
misrepresentation or bad faith in the creation of the 
overpayment in question.  Therefore, waiver is not precluded 
under the provisions set forth in 38 U.S.C.A. § 5302(a).  
However, to dispose of this matter on appeal, the Board must 
determine whether the recovery of the overpayment would be 
against the principles of equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 
1.963(a), 1.965(a). 

The controlling legal criteria provide that the standard of 
"equity and good conscience" will be applied when the facts 
and circumstances in a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  In making such a 
determination, consideration will be given to elements which 
include the degree of fault of the debtor; a balancing of 
fault between the debtor and VA; whether recovery of the 
overpayment would cause undue financial hardship to the 
debtor, or result in unjust enrichment; and whether repayment 
of the debt would defeat the purpose for which it was 
intended.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965. 

The calculations used by the RO in determining the debt in 
question have not been challenged by the veteran.  Thus, 
because the veteran's degree of fault in the creation of the 
indebtedness rather than the validity of the indebtedness 
itself is at issue, and because a review of the action 
undertaken by the RO in connection with the creation of the 
debt at issue reveals no evidence to suggest that this debt 
was not properly created, that question need not be examined 
further.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991). 

As indicated above, the notice that accompanied the veteran's 
pension award informed him of his duty to report any changes 
in income.  He was also notified of this duty in other 
correspondence from VA, and it was the veteran's failure to 
supply complete information as to his social security 
benefits that created the overpayment in question.  As such, 
the actions (or inaction) by VA in creation of the debt did 
not amount to sole administrative error.  The controlling 
legal authority provides that sole administrative error 
connotes a situation in which a claimant neither had 
knowledge of nor should have been aware of the erroneous 
award.  Further, neither the claimant's actions nor his 
failure to act must have contributed to payment pursuant to 
the erroneous award.  38 U.S.C.A. § 5112(b)(9)(10); 38 C.F.R. 
§ 3.500(b)(2).  As the veteran knew or should have known that 
the amount of his VA pension benefits was dependent on the 
level of his family income, the Board finds that the 
indebtedness at issue was not created solely as a result of 
administrative error. 

To the extent that the contentions and testimony amount to 
assertions that the veteran did not fully understand the 
requirement to report changes in his family income, the Board 
observes that even if the veteran did not fully 
"understand" the instructions from VA, persons dealing with 
the Government are charged with knowledge of federal statutes 
and lawfully promulgated agency regulations "regardless of 
actual knowledge of what is in the [r]egulations or of the 
hardship resulting from innocent ignorance."  See Morris v 
Derwinski, 1 Vet. App. 260, 265 (1991) [citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-385, 68 S. Ct. 1, 3, 92 
L.Ed. 10 (1947)].  

As to the element of "undue financial hardship," the Board 
observes that the regulation provides that consideration 
should be given to whether collection of the indebtedness 
would deprive the debtor or his family of the basic 
necessities.  A Financial Status Report submitted in November 
2004 showed monthly family income ($1,507) to exceed monthly 
family expenses ($1,419) by $88.  Moreover, significant 
assets, including a home, with a combined worth of over 
$97,000 were also reported on this document.  There was no 
reported debt on motor vehicles or real estate.  The veteran 
reported $536 in monthly installment debt, with only one debt 
in arrears by $180.  The veteran did indicate that his wife 
may have to leave her job due to illness in the future.  In 
light of this information as to the veteran's financial 
situation, the Board finds that the recovery of the 
overpayment would not result in undue financial hardship on 
the veteran and deprive him of the basic necessities of life.   
On the other hand, the veteran was in receipt of VA pension 
benefits at a time he was not entitled to them, and to this 
extent, he was unjustly enriched by the amount of the 
overpayment.  

A review of the other elements pertaining to the principles 
of equity and good conscience, as set forth by 38 C.F.R. § 
1.965(a), does not persuade the Board that the Government 
should forego its right to collection of the indebtedness in 
this instance.  The Board finds that recovery of the 
overpayment would not defeat the purpose of the VA pension 
program, as payment of these benefits are, by law, dependent 
on the level of income of the veteran.  Additionally, there 
is no evidence that the veteran relinquished a valuable right 
or incurred any legal obligations resulting from reliance on 
VA benefits. 

In short, the facts of this case do not demonstrate that 
recovery of the overpayment would be against the principles 
of equity and good conscience.  38 C.F.R. §§ 1.963, 1.965.  
Thus, the Board concludes that the preponderance of the 
evidence is against entitlement to a waiver of recovery of 
the overpayment of VA pension benefits at issue in this 
appeal, and that the evidence of record is not so evenly 
balanced that there is doubt as to any material issue.  38 
U.S.C.A. § 5107.




ORDER

Entitlement to waiver or recovery of an overpayment of 
pension benefits in the calculated amount of $14,783 is 
denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


